Citation Nr: 0100988	
Decision Date: 01/16/01    Archive Date: 01/24/01

DOCKET NO.  98-02 777	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Whether the amount of $25,000.00 received in a settlement 
under the Federal Tort Claims Act (FTCA) should be offset 
against compensation benefits payable to the veteran under 38 
U.S.C.A. § 1151.

2.  Entitlement to vocational rehabilitation training under 
the provisions of Chapter 31, Title 38, United States Code.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P.M. DiLorenzo, Counsel


INTRODUCTION

The veteran served on active duty from October 1960 to 
October 1962.

This matter arises before the Board of Veterans' Appeals 
(Board) on appeal from February and July 1997 decisions of 
the Department of Veterans Affairs (VA) Regional Office (RO).  
The Chicago, Illinois, RO has jurisdiction over the claims.

In September 2000, a hearing was held in Chicago, Illinois 
before the undersigned.  The Board notes that at that hearing 
the veteran and his representative raised the matter of 
entitlement to benefits under Chapter 42, Title 38, United 
States Code.  That matter has not been adjudicated by an 
originating agency, and is not in the Board's jurisdiction.  
It is referred to the RO for any appropriate action. 


FINDINGS OF FACT

1.  In September 1996, the RO granted the veteran entitlement 
to compensation benefits for recurrent pain and an abdominal 
wall bulge pursuant to the provisions of 38 U.S.C.A. § 1151.

2.  Pursuant to 28 U.S.C. § 2677, the veteran also obtained a 
settlement of an FTCA claim in the amount of $25,000.00 based 
on the same disability.  

3.  The veteran is not service connected for any disability 
which was incurred or aggravated in service on or after 
September 16, 1940. 



CONCLUSIONS OF LAW

1.  The veteran's compensation benefits awarded pursuant to 
38 U.S.C.A. § 1151 are subject to offset in the amount of 
$25,000.00 against his FTCA settlement award.  38 U.S.C.A. § 
1151(b) (West Supp. 2000); 38 C.F.R. § 3.800(a)(2) (2000).

2.  The veteran does not meet the basic eligibility 
requirements for Chapter 31 vocational rehabilitation 
benefits.  38 U.S.C.A. § 3102 (West Supp. 2000); 38 C.F.R. § 
21.40 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Whether the amount of $25,000.00 received in a settlement 
under the FTCA should be offset against compensation benefits 
payable to the veteran 
under 38 U.S.C.A. § 1151

A.  Factual background

In January 1992, the veteran underwent right direct inguinal 
hernia repair and excision of a lipoma of the cord at the VA 
Medical Center (VAMC) in Palo Alto, California.  Thereafter, 
he complained of a continued right groin bulge.  Surgical 
exploration of the right inguinal canal and lower right 
abdominal area was negative for a hernia in July 1992.  A 
November 1992 computed tomography (CT) scan disclosed no 
hernia, but there was a focal bulge lateral to the left 
rectus and weakening of aponeurosis of the internal oblique 
and left rectus muscles, without spigelian hernia.

Associated with the claims folder is a May 1995 Complaint for 
Personal Injury Damages under the provisions of the FTCA 
filed by the veteran against, inter alii, VA for alleged 
negligence in performing an inguinal hernia repair in 1992.  
The Complaint was filed in the U.S. District Court for the 
District of Oregon.  A Stipulation for Compromise Settlement 
signed by the veteran's attorney on May 17, 1996, provided 
that pursuant to 28 U.S.C.A. § 2677, the defendant, the 
United States (U.S.), would pay to the veteran the sum of 
$25,000.00 as full settlement and satisfaction of the claim.  

The Stipulation for Compromise Settlement further provided 
that in accordance with 28 U.S.C. § 2678, an attorney's fee 
not in excess of 25 percent may be paid to the veteran's 
attorney from the total amount payable to the veteran and 
that the settlement check shall be made out jointly to the 
veteran and his attorney.  It was agreed that each party 
would be responsible for their own costs and expenses, 
including attorney fees, incurred in connection with the 
litigation.    

In September 1996, the RO granted the veteran entitlement to 
compensation benefits for recurrent pain and an abdominal 
wall bulge pursuant to the provisions of 38 U.S.C.A. § 1151 
for additional disability resulting from VA medical treatment 
in 1992. 

By letter dated in March 1997, the Director of the VA 
Compensation and Pension Service notified the RO of the 
settlement of the tort claim and advised the RO of the 
provisions of 38 C.F.R. § 3.800(a)(2) providing that if 
entitlement to benefits was established under 38 U.S.C.A. 
§ 1151, such benefits were subject to offset. 

In April 1997, the RO notified the veteran that the 
settlement amount of $25,000.00 was subject to offset until 
the amount of settlement had been recouped from his 
compensation.  The RO proposed to begin recoupment of 
benefits effective June 1, 1996, the first day of the month 
after the month during which the judgment became final, and 
advised the veteran that the adjustment would result in an 
overpayment of benefits.  Additionally, the veteran was 
informed that he had 60 days to submit evidence showing that 
VA should not effect the proposed offset, that he had a right 
to representation, and that he could request a hearing.  In 
July 1997, the RO notified the veteran that his monthly 
compensation had been adjusted, effective June 1, 1996.  He 
appealed the RO's decision to the Board.

On appeal, the veteran maintained that the U.S. District 
Court for the District of Oregon did not enter a judgment 
under the FTCA in his favor; rather, his Complaint was 
dismissed when the case was settled.  He also stated that his 
attorney withdrew the tort claim that he had filed under the 
FTCA and that settlement was not made pursuant to the FTCA.  
Further, of the $25,000.00 settlement amount, the veteran 
reported that $6,000.00 was paid to his attorney, that more 
than half of the remainder of the amount was owed to his 
brother, and that the balance was used for living expenses 
while he was unemployed. 

The RO obtained a Regional Counsel opinion in July 1997.  The 
Regional Counsel acknowledged the veteran's contention that 
his settlement was not based on a judgment or settlement 
under the FTCA, 28 U.S.C.A. § 2677.  However, the Regional 
Counsel noted that the first sentence of the Stipulation for 
Compromise Settlement signed by the veteran's attorney 
indicated that the settlement was made pursuant to 
28 U.S.C.A. § 2677 and that withdrawal of the tort suit was 
required for settlement under 28 U.S.C.A. § 2677.  In 
addition, it was noted that:

The statute requires offset to recoup the total 
amount of the tort settlement.  This includes 
amounts paid by the veteran for attorney's fees 
and any other use to which he may put the 
settlement proceeds.  If he has been awarded 
benefits under 1151, they must be withheld until 
the entire amount of $25,000 has been recovered.

In response to the Regional Counsel's opinion, the veteran 
stated that in 1995 his attorney withdrew the action under 
the FTCA, that an Amended Complaint was filed pursuant to 
28 U.S.C. § 1346(b), and that a settlement was obtained in 
accordance with the Federal Compromise and Settlement 
Statute, 28 U.S.C. § 2414, as opposed to the FTCA.  He also 
alleged that his settlement was made by reason of an injury 
under 28 U.S.C. § 1346(b) and not by reason of a disability 
under 38 U.S.C. § 1151.  In this regard, the veteran argued 
that 38 U.S.C. § 1151 provides that offset or recoupment 
pertains only to a settlement for a disability and not for an 
injury.  At a personal hearing before the undersigned in 
September 2000, the veteran essentially reiterated his 
contentions.

B.  Legal analysis

Under 38 U.S.C.A. § 1151, "[w]here an individual is, on or 
after December 1, 1962, awarded a judgment against the United 
States in a civil action brought pursuant to section 1346(b) 
of title 28, or . . . enters into a settlement or compromise 
under section 2672 or 2677 of title 28 by reason of a 
disability or death treated pursuant to this section as if it 
were service-connected, then no benefits shall be paid to 
such individual for any month beginning after the date such 
judgment, settlement, or compromise becomes final until the 
aggregate amount of benefits which would be paid but for this 
subsection equals the total amount included in such judgment, 
settlement or compromise."  38 U.S.C.A. § 1151(b).

The Board notes that 38 U.S.C.A. § 1151 was amended, 
effective October 1, 1997, by Pub. Law 104-204, § 422(a).  
However, section 1151(b) of the amended statute remains 
substantially identical to that portion of current law cited 
above.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).    

VA regulations implementing section 1151(b) provide that 
where any person is awarded a judgment on or after December 
1, 1962, against the United States in a civil action brought 
pursuant to 28 U.S.C. § 1346(b), or enters into a settlement 
or compromise on or after December 1, 1962, under 28 U.S.C. § 
2672 or § 2677, by reason of disability, aggravation or death 
within the purview of this section [i.e., 38 U.S.C.A. § 
1151], no compensation . . . shall be paid to such person for 
any month beginning after the date of such judgment, 
settlement, or compromise on account of such disability, 
aggravation, or death becomes final until the total amount of 
benefits which would be paid except for this provision equals 
the total amount included in such judgment, settlement, or 
compromise.  The provisions of this paragraph do not apply, 
however, to any portion of such compensation or dependency 
and indemnity compensation payable for any period preceding 
the end of the month in which such judgment, settlement, or 
compromise becomes final.  38 C.F.R. § 3.800(a)(2).

Here, the RO granted the veteran compensation benefits 
pursuant to the provisions of 38 U.S.C.A. § 1151 for 
recurrent pain and an abdominal wall bulge. However, he also 
obtained a $25,000.00 settlement of an FTCA claim under 
28 U.S.C. § 2677 based on the same disability.

Despite the veteran's contentions, the May 1996 Stipulation 
for Compromise Settlement specifically provides that the 
payment of the compromise settlement in the amount of 
$25,000.00 was made pursuant to 28 U.S.C.A. § 2677, as 
contemplated by 38 U.S.C.A. § 1151(b) and 38 C.F.R. 
§ 3.800(a)(2).  (The provisions of 28 U.S.C. § 2677 provide 
that the Attorney General or his designee may arbitrate, 
compromise, or settle any claim cognizable under section 
1346(b) after commencement of an action thereon.)  

To the extent that the veteran argues that there should not 
be an offset against the portion of the settlement which was 
paid for attorneys' fees and other expenses, the VA General 
Counsel has held that where, as here, it has been determined 
that a settlement agreement was entered into pursuant to a 
claim under the FTCA by an appellant in their own right and 
not as a representative for others, the amount is to be 
offset by the entire amount of the settlement proceeds, 
including the amount of attorney fees paid out of such 
proceeds.  See VAOPGCPREC 7-94 (March 1, 1994); see also 38 
U.S.C.A. § 7104(c) (West 1991 & Supp. 2000).

The FTCA itself does not authorize Government payment of 
attorney fees; it merely limits, in 28 U.S.C. § 2678, the 
amount of the fee an attorney may charge in an FTCA action to 
twenty-five percent of any judgment or settlement.  Further, 
review of the Stipulation for Compromise Settlement does not 
show that the veteran's attorney had statutory entitlement to 
payment of fees by the government.  It was agreed that each 
party would be responsible for their own costs and expenses, 
including attorney fees, incurred in connection with the 
litigation.  The amount paid to the veteran's attorney was a 
contractual obligation between the veteran and the attorney, 
and in using the settlement proceeds to pay attorney fees, 
the veteran enjoyed the benefit of those proceeds.  
Consequently, the entire amount of the settlement must be 
offset.  See VAOPGCPREC 7-94.
The Board also finds the veteran's argument that 38 U.S.C.A 
§ 1151 provides offset or recoupment only for settlement of 
claims for disabilities and not for injuries to be 
unpersuasive, as disability results from injury.  See 
38 C.F.R. § 3.358 ("[w]here it is determined that there is 
additional disability resulting from disease or injury . . . 
suffered as a result of medical or surgical treatment . . 
.compensation will be payable for such disability" (emphasis 
added)); see also 38 U.S.C.A. § 1110 (West Supp. 2000).

In conclusion, the Board finds that the veteran's 
compensation benefits awarded pursuant to 38 U.S.C.A. § 1151 
are subject to offset in the amount of $25,000.00 against his 
FTCA settlement award and that the RO's offset of these 
benefits was proper.  When a veteran is awarded benefits 
pursuant to the FTCA, compensation shall not be paid pursuant 
to 38 U.S.C.A. § 1151 based on the same incident until an 
amount equal to the tort award is offset by VA.  See 
VAOPGCPREC 79-90 (the offset provision of section 351 was 
intended to assure that the same individual does not recover 
twice for the same disability or death).  In a case as this, 
where law, not evidence, is dispositive the claim should be 
denied, and the appeal should be terminated for lack of legal 
merit or entitlement.  Sabonis v. Brown, 6 Vet. App. 426 
(1994).  

II.  Entitlement to vocational rehabilitation training under 
the provisions of 
Chapter 31, Title 38, United States Code

As noted above, in September 1996 the RO granted the veteran 
entitlement to compensation benefits for recurrent pain and 
an abdominal wall bulge pursuant to the provisions of 
38 U.S.C.A. § 1151 for additional disability resulting from 
VA medical treatment in 1992.  

38 U.S.C.A. § 1151 provides that when it is determined that 
there is additional disability suffered as a result of 
training and rehabilitation, hospital care, medical or 
surgical treatment, or examination, compensation will be 
payable for such additional disability as if the condition 
were service connected.  38 U.S.C.A. § 1151(a); 38 C.F.R. 
§§ 3.358(a), 3.800(a).  Although 38 U.S.C.A. § 1151 was 
amended effective October 1, 1997, the former and current 
versions of the law contain substantially identical language.  
See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).    
 
The veteran submitted an application for vocational 
rehabilitation training to the RO in January 1997.  The RO 
notified him that his claim was denied in February 1997.  He 
appealed the RO's decision to the Board.  

A person shall be entitled to a rehabilitation program under 
the terms and conditions of chapter 31 if (1) the person (A) 
is 

(i) a veteran who has a service-connected disability 
rated at 20 percent or more which was incurred or 
aggravated in service on or after September 16, 1940; 
or 

(ii) hospitalized or receiving outpatient medical care, 
services, or treatment for a service-connected 
disability pending discharge from the active military, 
naval, or air service, and the Secretary determines 
that
 
(I) the hospital (or other medical facility) 
providing the hospitalization, care, services, or 
treatment is doing so under contract or agreement 
with the Secretary concerned, or is under the 
jurisdiction of the Secretary of Veterans Affairs 
or the Secretary concerned; and 

(II) the person is suffering from a disability 
which will likely be compensable at a rate of 20 
percent or more under chapter 11 of this title; and 

(B) is determined by the Secretary to be in need of 
rehabilitation because of an employment handicap; or 

(2) the person is a veteran who 

(A) has a service-connected disability rated at 10 percent 
which was incurred or aggravated in service on or after 
September 16, 1940; and 

(B) is determined by the Secretary to be in need of 
rehabilitation because of a serious employment handicap. 
 
See 38 U.S.C.A. § 3102; 38 C.F.R. § 21.40. 

The veteran maintains that he is entitled to vocational and 
rehabilitation training because, although he receives 
compensation under 38 U.S.C.A. § 1151, this statute provides 
that this is equivalent to having a service-connected 
disability.  He argues that the statute specifically states 
that no distinction is made between service-connected and 
nonservice-connected in the granting of compensation for 
disability resulting from VA treatment.  For the following 
reasons, the Board disagrees.  

Service connected means that a disability was incurred or 
aggravated in the line of duty during active service.  
38 C.F.R. § 3.1(k).  Entitlement to compensation under 
38 U.S.C.A. § 1151 is not the equivalent of service 
connection.  The veteran is not service connected for any 
disability and he has never claimed entitlement to service 
connection for a disability incurred or aggravated during 
active service.  The provisions of 38 U.S.C.A. § 1151 provide 
only that compensation shall be paid for disabilities 
resulting from VA medical or surgical treatment as if they 
were service connected, but do not establish service 
connection for such disabilities.  Indeed, the language of 
the statute acknowledges that such disabilities are not 
service connected.

In VAOPGPREC 24-97 the General Counsel stated that "By 
specifying that chapter 11 and 13 benefits are to be provided 
'as if' certain disabilities were service connected, section 
1151 would appear to exclude treating such disabilities 'as 
if' they were service connected for purposes of benefits 
provided for in any other chapters of title 38, or any other 
law, unless such law clearly provides otherwise."  The 
General Counsel gave an example using language found in the 
statute at 38 U.S.C. § 1710(a)(2)(C), wherein it is specified 
who is eligible for VA hospital care, medical services, and 
nursing home care.  That section, located in chapter 17, 
specifically provides for veterans receiving compensation 
under section 1151.  The General Counsel noted that if 
Congress had intended that veterans entitled to compensation 
under section 1151 were to be treated as though the 
disability were service connected for all VA benefits, 
paragraph (2)(C) of section 1710(a) would have been 
unnecessary. 

Additionally, in VAOPGCPREC 8-97 the General Counsel 
emphasized that neither 38 U.S.C.A. § 1151 nor another 
regulation, 38 C.F.R. § 3.310, for secondary service 
connection, authorized an award of service connection for the 
original section-1151 disease or injury.  Rather, "section 
1151 merely authorizes payment of compensation 'as if' the 
section 1151 disability and any secondary conditions 
resulting from that disability, were service connected."  

The foregoing General Counsel opinions are directly contrary 
to the veteran's contentions.  More significantly, the 
provisions of 38 U.S.C.A. § 3102 and 38 C.F.R. § 21.40 
specifically limit entitlement to a rehabilitation program to 
veterans who have a service-connected disability which was 
incurred or aggravated in service on or after September 16, 
1940.  Again, the veteran is not service connected for any 
disability and has never claimed entitlement to service 
connection for a disability incurred or aggravated in 
service.  

The veteran also contends that he is entitled to vocational 
rehabilitation training under 38 U.S.C.A. § 3113(b) because 
he receives care for his groin defect at a VA medical 
facility.  38 U.S.C.A. § 3113 (West 1991 & Supp. 2000) 
provides vocational rehabilitation for hospitalized members 
of the Armed forces and veterans.  Section 3113 does not 
establish a separate category of veterans who meet the basic 
entitlement requirements for rehabilitation programs.  It 
merely provides that the rehabilitation may be offered while 
the veteran is hospitalized or receiving treatment at a VA 
facility.  The veteran must still meet the basic eligibility 
requirements of 38 U.S.C. § 3102. 

Finally, the veteran argues that all veterans (i.e., service-
connected and nonservice-connected) are entitled to 
vocational and rehabilitation training under Article IV, 
Section 2 of the Constitution which states that "the 
citizens of each state are entitled to receive all of the 
privileges and immunities of citizens in the several 
states."  However, the Board finds Article IV, Section 2 of 
the Constitution, which pertains to extradition, to be 
inapposite to the facts of this case. 

In conclusion, because the veteran does not have a service-
connected disability which was incurred or aggravated in 
service on or after September 16, 1940, his claim for 
vocational rehabilitation training under the provisions of 
Chapter 31, Title 38, United States Code, must be denied.  
38 U.S.C.A. § 3102; 38 C.F.R. § 21.40; see also Sabonis v. 
Brown, 6 Vet. App. 426 (1994).  


ORDER

The appeals to establish that proceeds of a settlement under 
FTCA should not be offset against compensation benefits 
granted under 38 U.S.C.A. § 1151 and to establish entitlement 
to vocational rehabilitation training under Chapter 31, Title 
38, United States Code are denied.



		
	GEORGE R. SENYK
      Member, Board of Veterans' Appeals

 

